
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 802
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2007
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the implementation of the Owyhee
		  Initiative Agreement, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Owyhee Initiative Implementation Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. General provisions.
					TITLE I—Owyhee initiative agreement
					Sec. 101. Implementation.
					Sec. 102. Science review program.
					Sec. 103. Conservation and research center program.
					Sec. 104. Authorization of appropriations.
					TITLE II—Wilderness and wild and scenic rivers 
					Sec. 201. Wilderness designation.
					Sec. 202. Designation of wild and scenic rivers.
					Sec. 203. Administration of wilderness and wild and scenic
				rivers.
					Sec. 204. Land exchanges and acquisitions and grazing
				preferences.
					Sec. 205. Authorization of appropriations.
					TITLE III—Transportation and recreation management
					Sec. 301. Transportation plans.
					Sec. 302. Authority.
					Sec. 303. Cooperative agreements.
					Sec. 304. Authorization of appropriations.
					TITLE IV—Cultural resources
					Sec. 401. Findings.
					Sec. 402. Implementation.
					Sec. 403. Authorization of appropriations.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the
			 Owyhee-Bruneau Canyonlands Region is one of the most spectacular high deserts
			 in the United States, unique in geology and rich in history;
				(2)the Shoshone
			 Paiute Indian tribes have put forth claims to aboriginal rights in the
			 Region;
				(3)since the 1860s,
			 ranching has been an important part of the heritage, culture, and economy of
			 the Region;
				(4)the Region has
			 tremendous opportunities for outdoor recreation;
				(5)there has been
			 longstanding conflict over management of the public land in the Region;
				(6)in 2001, the
			 Owyhee County Board of Commissioners and the Tribes brought together a diverse
			 group of interests, with the intent that the Tribes and the County, through
			 government-to-government coordination, could mutually launch a process for
			 achieving resolution of land use conflicts, protection of the landscape
			 resource, protection of cultural resources, and economic stability; and
				(7)as a result of
			 the process described in paragraph (6), the Owyhee Initiative Agreement, an
			 agreement between a coalition of representatives of landowners, ranchers,
			 environmental organizations, County government, and recreation groups appointed
			 in the County by the Board of County Commissioners, was formed to develop a
			 natural resources project that promotes ecological and economic health within
			 the County.
				(b)PurposeThe
			 purpose of this Act is to provide for the implementation of the Owyhee
			 Initiative Agreement to—
				(1)preserve the
			 natural processes that create and maintain a functioning, unfragmented
			 landscape that supports and sustains a flourishing community of human, plant,
			 and animal life;
				(2)provide for
			 economic stability by preserving livestock grazing as an economically viable
			 use; and
				(3)provide for the
			 protection of cultural resources.
				3.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the Board of Directors of the Owyhee Initiative
			 Project.
			(2)BureauThe
			 term Bureau means the Bureau of Land Management.
			(3)CountyThe
			 term County means Owyhee County, Idaho.
			(4)Ordinary high
			 water markThe term ordinary high water mark shall
			 have such meaning as is given the term by the legislature of the State.
			(5)Owyhee
			 FrontThe term Owyhee Front means that area of the
			 County from Jump Creek on the west to Mud Flat Road on the east and draining
			 north from the crest of the Silver City Range to the Snake River.
			(6)Owyhee
			 Initiative AgreementThe term Owyhee Initiative
			 Agreement means the agreement that provides for the implementation of a
			 project for the promotion of ecological and economic health within the County
			 entered into by a coalition of representatives of landowners, ranchers,
			 environmental organizations, County government, and recreation groups appointed
			 in the County by the Board of County Commissioners, entitled Owyhee
			 Initiative Agreement, as amended on May 10, 2006.
			(7)PlanThe
			 term Plan means the Shoshone Paiute Tribal Cultural Resource
			 Protection Plan approved by the Tribes.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(9)StateThe
			 term State means the State of Idaho.
			(10)TribesThe
			 term Tribes means the Shoshone-Paiute Tribes of the Duck Valley
			 Indian Reservation.
			4.General
			 provisions
			(a)No
			 precedenceNothing in this Act establishes a precedent with
			 regard to any future legislation.
			(b)Native American
			 recognition and usesNothing in this Act diminishes or otherwise
			 affects—
				(1)the trust
			 responsibility of the United States to Indian tribes and Indian
			 individuals;
				(2)the
			 government-to-government relationship between the United States and federally
			 recognized Indian tribes;
				(3)the rights of any
			 Indian tribe, including rights of access to Federal land for tribal activities,
			 including spiritual, cultural, and traditional food-gathering activities;
			 or
				(4)the sovereignty
			 of any Indian tribe.
				IOwyhee initiative
			 agreement
			101.Implementation
				(a)In
			 generalThe Secretary shall coordinate with the Board and the
			 County in implementing this Act in accordance with applicable laws and
			 regulations.
				(b)Effect on
			 public participationNothing in this Act diminishes or otherwise
			 affects any applicable law or regulation relating to public
			 participation.
				102.Science review
			 program
				(a)In
			 generalThe Secretary shall coordinate with the Board in the
			 conduct of the science review process as described in the Owyhee Initiative
			 Agreement.
				(b)Management
			 actionsNotwithstanding the review process under this section,
			 the Secretary shall proceed with management actions in a timely manner in
			 accordance with applicable laws (including regulations).
				103.Conservation
			 and research center programThe Secretary shall coordinate with the
			 Board with respect to the conservation and research center program, as
			 described in the Owyhee Initiative Agreement.
			104.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this title
			 $20,000,000.
			IIWilderness and
			 wild and scenic rivers 
			201.Wilderness
			 designation
				(a)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), the following land in the State is designated as
			 wilderness and as components of the National Wilderness Preservation
			 System:
					(1)Big Jacks Creek
			 WildernessCertain land comprising approximately 51,624 acres, as
			 generally depicted on the map entitled Big Jacks Creek
			 Wilderness and dated September 1, 2006, which shall be known as the
			 Big Jacks Creek Wilderness.
					(2)Bruneau-Jarbidge
			 Rivers wildernessCertain land comprising approximately 91,328
			 acres, as generally depicted on the map entitled Bruneau-Jarbidge Rivers
			 Wilderness and dated September 1, 2006, which shall be known as the
			 Bruneau-Jarbidge Rivers Wilderness.
					(3)Little Jacks
			 Creek wildernessCertain land comprising approximately 49,647
			 acres, as generally depicted on the map entitled Little Jacks Creek
			 Wilderness and dated September 1, 2006, which shall be known as the
			 Little Jacks Creek Wilderness.
					(4)North Fork
			 Owyhee wildernessCertain land comprising approximately 43,113
			 acres, as generally depicted on the map entitled North Fork Owyhee
			 Wilderness and dated September 1, 2006, which shall be known as the
			 North Fork Owyhee Wilderness.
					(5)Owyhee River
			 wildernessCertain land comprising approximately 269,016 acres,
			 as generally depicted on the map entitled Owyhee River
			 Wilderness and dated September 1, 2006, which shall be known as the
			 Owyhee River Wilderness.
					(6)Pole Creek
			 wildernessCertain land comprising approximately 12,468 acres, as
			 generally depicted on the map entitled Pole Creek Wilderness and
			 dated September 1, 2006, which shall be known as the Pole Creek
			 Wilderness.
					(b)Release of
			 wilderness study areas
					(1)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the public land in the County
			 administered by the Bureau in the following areas has been adequately studied
			 for wilderness designation:
						(A)The Sheep Creek
			 East Wilderness Study Area.
						(B)The Sheep Creek
			 West Wilderness Study Area.
						(C)The Squaw Creek
			 Canyon Wilderness Study Area.
						(D)The West Fork Red
			 Canyon Wilderness Study Area.
						(E)The Upper Deep
			 Creek Wilderness Study Area.
						(F)The Big Willow
			 Springs Wilderness Study Area.
						(G)The Middle Fork
			 Owyhee River Wilderness Study Area.
						(H)Any portion of
			 the wilderness study areas—
							(i)not
			 designated as wilderness by subsection (a); and
							(ii)designated for
			 release on the map dated September 1, 2006.
							(2)ReleaseAny
			 public land described in paragraph (1) that is not designated as wilderness by
			 this subsection—
						(A)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
						(B)shall be managed
			 in accordance with land management plans adopted under section 202 of that Act
			 (43 U.S.C. 1712).
						(c)Maps and legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Resources of the House of
			 Representatives a map and legal description for each area designated as
			 wilderness by this Act.
					(2)EffectEach
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any minor errors in such a map or legal description.
					(3)Availability of
			 mapsThe maps submitted under paragraph (1) shall be available
			 for public inspection in—
						(A)the offices of
			 the Idaho State Director of the Bureau; and
						(B)the offices of
			 the Boise and Twin Falls Districts of the Bureau.
						202.Designation of
			 wild and scenic rivers
				(a)Statement of
			 intentThe intent of wild, scenic, and recreational river
			 designations under this subsection is to resolve the wild, scenic, and
			 recreational river status of the segments within the County, as depicted on the
			 maps submitted under section 201(c).
				(b)DesignationSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
					(1)by redesignating
			 paragraph (167) (relating to the Musconetcong River, New Jersey) as paragraph
			 (169);
					(2)by designating
			 the undesignated paragraph relating to the White Salmon River, Washington, as
			 paragraph (167);
					(3)by designating
			 the undesignated paragraph relating to the Black Butte River, California, as
			 paragraph (168); and
					(4)by adding at the
			 end the following:
						
							(170)Battle Creek,
				IdahoThe 23.4 miles of Battle Creek in the State of Idaho from
				the confluence of the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(171)Big Jacks
				Creek, IdahoThe 35.0 miles of Big Jacks Creek in the State of
				Idaho from the downstream border of the Big Jacks Creek Wilderness in sec. 8,
				T. 8 S., R. 4 E., to the point at which it enters the
				NW1/4 of sec. 26, T. 10 S., R. 2 E., Boise Meridian,
				Idaho, to be administered by the Secretary of the Interior as a wild
				river.
							(172)Bruneau
				River, Idaho
								(A)In
				generalExcept as provided in subparagraph (B), the 39.3-mile
				segment of the Bruneau River from the downstream boundary of the
				Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of
				the Bruneau River and the Jarbidge River, to be administered by the Secretary
				of the Interior as a wild river.
								(B)ExceptionNotwithstanding
				subparagraph (A), the .6-mile segment of the Bruneau River at the Indian Hot
				Springs public road access shall be administered by the Secretary of the
				Interior as a recreational river.
								(173)West fork of
				the Bruneau River, IdahoThe 6.2 miles of the West Fork of the
				Bruneau River in the State of Idaho from the confluence with the Jarbidge River
				to the upstream Bruneau-Jarbidge Rivers Wilderness border, to be administered
				by the Secretary of the Interior as a wild river.
							(174)Camas Creek,
				IdahoThe 3.0 miles of Camas Creek in the State of Idaho from the
				confluence with Pole Creek to the east boundary of sec. 26, T. 10 S., R. 2 W.,
				Boise Meridian, Idaho, to be administered by the Secretary of the Interior as a
				scenic river.
							(175)Cottonwood
				Creek, IdahoThe 2.6 miles of Cottonwood Creek in the State of
				Idaho from the confluence with Big Jacks Creek to the upstream boundary of the
				Big Jacks Creek Wilderness, to be administered by the Secretary of the Interior
				as a wild river.
							(176)Deep Creek,
				IdahoThe following segments of Deep Creek in the State of Idaho,
				to be administered by the Secretary of the Interior:
								(A)The 13.1-mile
				segment of Deep Creek from the confluence with the Owyhee River to the upstream
				boundary of the Owyhee River Wilderness in sec. 30, T. 12 S., R. 2 W., Boise
				Meridian, Idaho, as a wild river.
								(B)The 26.4-mile
				segment of Deep Creek from the boundary of Owyhee River Wilderness in sec. 30,
				T. 12 S., R. 2 W., Boise Meridian, Idaho, to the upstream crossing of Mud Flat
				Road, as a scenic river.
								(177)Dickshooter
				Creek, IdahoThe 11.0 miles of Dickshooter Creek in the State of
				Idaho from the confluence with Deep Creek to the upstream boundary of the
				Owyhee River Wilderness, to be administered by the Secretary of the Interior as
				a wild river.
							(178)Duncan Creek,
				IdahoThe following segments of Duncan Creek in the State of
				Idaho, to be administered by the Secretary of the Interior:
								(A)The 5.2-mile
				segment of Duncan Creek from the eastern boundary of sec. 18, T. 10 S., R. 4
				E., Boise Meridian, Idaho, upstream to the NW1/4 of sec.
				1, T. 11 S., R. 3 E., Boise Meridian, Idaho, as a scenic river.
								(B)The 0.9-mile
				segment of Duncan Creek from the confluence with Big Jacks Creek upstream to
				the beginning of the Duncan Creek Scenic River segment, as a wild river.
								(179)Jarbidge
				River, IdahoThe 28.8 miles of the Jarbidge River in the State of
				Idaho from the confluence with the West Fork Bruneau River to the upstream
				boundary of the Bruneau-Jarbidge Rivers Wilderness, to be administered by the
				Secretary of the Interior as a wild river.
							(180)Little Jacks
				Creek, IdahoThe 13.2 miles of Little Jacks Creek in the State of
				Idaho from the downstream boundary of the Little Jacks Creek Wilderness,
				upstream to the NW1/4 of sec. 27, T. 9 S., R. 2 E., Boise
				Meridian, Idaho, to be administered by the Secretary of the Interior as a wild
				river.
							(181)Little
				Owyhee, IdahoThe 11.0 miles of the Little Owyhee in the State of
				Idaho from the confluence with the South Fork of the Owyhee River to the
				upstream boundary of the Owyhee River Wilderness, to be administered by the
				Secretary of the Interior as a wild river.
							(182)North fork of
				the Owyhee River, IdahoThe following segments of the North Fork
				of the Owyhee River in the State of Idaho, to be administered by the Secretary
				of the Interior:
								(A)The 5.7-mile
				segment of the North Fork of the Owyhee River from the Idaho-Oregon State
				border to the Wild River segment of the North Fork of the Owyhee River, as a
				recreational river.
								(B)The 15.1-mile
				segment of the North Fork of the Owyhee River from the western/downstream
				boundary of the North Fork Owyhee River Wilderness to the northern/upstream
				boundary of the North Fork Owyhee River Wilderness, as a wild river.
								(183)Ox Prong,
				IdahoThe 1.3 miles of the Ox Prong in the State of Idaho from
				the confluence with Little Jacks Creek to the upstream boundary of the Little
				Jacks Creek Wilderness, to be administered by the Secretary of the Interior as
				a wild river.
							(184)Owyhee River,
				IdahoThe 67.3 miles of the Owyhee River in the State of Idaho
				from the Idaho-Oregon State border to the upstream boundary of the Owyhee River
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river, subject to the conditions that—
								(A)motorized access
				shall be permitted at Crutchers Crossing; and
								(B)any crossing
				shall remain unconstructed.
								(185)Pole Creek,
				IdahoThe 14.3 miles of Pole Creek in the State of Idaho from the
				confluence with Deep Creek upstream to the south boundary of sec. 16, T. 10 S.,
				R. 2 W., Boise Meridian, Idaho, to be administered by the Secretary of the
				Interior as a scenic river.
							(186)Red Canyon,
				IdahoThe 4.6 miles of Red Canyon in the State of Idaho from the
				confluence of the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(187)Sheep Creek,
				IdahoThe 25.6 miles of Sheep Creek in the State of Idaho from
				the confluence with the Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
							(188)South fork of
				the Owyhee River, Idaho
								(A)In
				generalExcept as provided in subparagraph (B), the 31.4-mile
				segment of the South Fork of the Owyhee River from the confluence with the
				Owyhee River to the upstream boundary of the Owyhee River Wilderness at the
				Idaho-Nevada State border shall be administered by the Secretary of the
				Interior as a wild river.
								(B)ExceptionNotwithstanding
				subparagraph (A), the 1.2-mile segment of the South Fork of the Owyhee River
				across the private lands in secs. 25 and 36, T. 14 S., R. 5 W., Boise Meridian,
				Idaho, shall be administered by the Secretary of the Interior as a recreational
				river.
								(189)Wickahoney,
				IdahoThe 1.5 miles of Wickahoney Creek in the State of Idaho
				from the confluence of Big Jacks Creek to the upstream boundary of the Big
				Jacks Creek Wilderness, to be administered by the Secretary of the Interior as
				a wild
				river.
							.
					(c)Extent of
			 boundariesNotwithstanding section 3(b) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(b)), the boundaries of the wild and scenic river
			 corridor for a river designated as a wild and scenic river by any of paragraphs
			 (170) through (189) of section 3(a) of that Act (16 U.S.C. 1274(a)) (as added
			 by subsection (b)) shall be the ordinary high water mark.
				(d)Maps and legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Resources of the House of
			 Representatives the map and legal description of each segment of a river
			 designated as a wild and scenic river under this section or an amendment made
			 by this section.
					(2)EffectEach
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct any minor errors in the maps and legal descriptions.
					(3)Availability of
			 mapsThe maps submitted under paragraph (1) shall be available
			 for public inspection in—
						(A)the offices of
			 the Idaho State Director of the Bureau; and
						(B)the offices of
			 the Boise and Twin Falls districts of the Bureau.
						(e)Water
			 rightsWater Rights relating to a segment of a river designated
			 as a wild and scenic river under any of paragraphs (170) through (189) of
			 section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 subsection (b)) shall be reserved in accordance with—
					(1)the provisions of
			 that Act (16 U.S.C.
			 1271 et seq.);
					(2)the laws and
			 regulations of the State; and
					(3)the Owyhee
			 Initiative Agreement.
					203.Administration
			 of wilderness and wild and scenic rivers
				(a)ManagementSubject
			 to valid existing rights, each area designated as wilderness by section 201
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior with respect to land administered by the
			 Secretary of the Interior.
					(b)InventoryIn
			 accordance with the Owyhee Initiative Agreement, not later than 1 year after
			 the date on which a wilderness is designated under section 201, the Bureau
			 shall conduct an inventory of wilderness grazing management facilities and
			 activities in the wilderness.
				(c)LivestockIn
			 the wilderness areas designated by section 201 that are administered by the
			 Bureau, the grazing of livestock in areas in which grazing is established as of
			 the date of enactment of this Act shall be allowed to continue, subject to such
			 reasonable regulations, policies, and practices as the Secretary considers
			 necessary, consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C.
			 1133(d)(4)) and the guidelines described in Appendix A of House Report
			 101–405.
				(d)Recreational
			 saddle and pack stockNothing in this Act precludes horseback
			 riding or the use of recreational saddle or pack stock in any wilderness
			 designated by section 201.
				(e)Outfitting and
			 guiding activities
					(1)In
			 generalConsistent with section 4(d)(6) of the Wilderness Act (16
			 U.S.C. 1133(d)(6)) and subject to any regulations that the Secretary determines
			 to be necessary, the Secretary shall permit the continuation of outfitting and
			 guiding activities in any wilderness designated by section 201.
					(2)Effect of
			 designationDesignation of an area as wilderness areas under
			 section 201 shall not require the Secretary to limit the conduct of outfitting
			 activities or the use of the system of reserved camps and allocated river
			 launches designated for use by members of the public that use outfitter
			 services that are in existence before the date of enactment of this Act.
					(f)Access to
			 non-Federal landNothing in this Act denies an owner of
			 non-Federal land the right to access the land.
				(g)Roads adjacent
			 to wildernessWith respect to any road adjacent to a wilderness
			 designated by section 201 (as depicted on the applicable map), the boundary of
			 the wilderness shall be—
					(1)100 feet from the
			 center line for a primary road;
					(2)50 feet from the
			 center line for a primitive wilderness boundary road; and
					(3)30 feet on either
			 side of the center line for an interior wilderness division or cherrystem
			 road.
					(h)Wildlife
			 management
					(1)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping in any wilderness
			 designated by section 201.
					(2)Management
			 activities
						(A)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or
			 restore fish and wildlife populations and the habitats necessary to support
			 such populations may be carried out in any wilderness designated by section
			 201, if the management activities are—
							(i)consistent with
			 relevant wilderness management plans; and
							(ii)conducted in
			 accordance with appropriate policies, such as the policies established in
			 Appendix B of House Report 101–405.
							(B)InclusionsManagement
			 activities under subparagraph (A) may include the occasional and temporary use
			 of motorized vehicles, if the use, as determined by the Secretary, would
			 promote healthy, viable, and more naturally distributed wildlife populations
			 that would enhance wilderness values while causing the minimum impact necessary
			 to accomplish the promotion of such outcomes.
						(3)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as
			 those established in Appendix B of House Report 101–405, the State may continue
			 to use aircraft (including helicopters) in the wilderness areas designated by
			 section 201 to survey, capture, transplant, monitor, and provide water for
			 wildlife populations, including bighorn sheep and feral stock, horses, and
			 burros.
					(i)Wildfire
			 managementConsistent with section 4 of the Wilderness Act (16
			 U.S.C. 1133), nothing in this title precludes a Federal, State, or local agency
			 from conducting wildfire management operations (including operations using
			 aircraft or mechanized equipment) to manage wildfires in any wilderness
			 designated by section 201.
				(j)Incorporation
			 of acquired land and interestsAny land or interest within the
			 perimeter of, or adjacent to, an area designated as a wilderness by section 201
			 or any land or interest described in section 204 that is acquired by the United
			 States after the date of enactment of this Act shall be added to and
			 administered as part of the wilderness within which the acquired land or
			 interest is located.
				(k)Adjacent
			 management
					(1)In
			 generalThe designation of a wilderness by section 201 shall not
			 create any protective perimeters or buffer zones around the wilderness.
					(2)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness or wild and scenic river
			 designated under this section shall not preclude the conduct of those
			 activities or uses outside the boundary of the wilderness or wild and scenic
			 river.
					(l)Military
			 overflightsNothing in this section restricts or
			 precludes—
					(1)low-level
			 overflights and operations of military aircraft, helicopters, missiles, or
			 unmanned aerial vehicles over the areas designated as a wilderness by section
			 201, including military overflights that can be seen or heard within the
			 wilderness or wild and scenic river areas;
					(2)flight testing
			 and evaluation;
					(3)the designation
			 or creation of new units of special use airspace, the expansion of units of
			 special use airspace in existence on the date of enactment of this Act, or the
			 use or establishment of military flight training routes over the wilderness or
			 wild and scenic river areas; or
					(4)emergency access
			 and response.
					(m)Water
			 rightsIn accordance with section 4(d)(6) of the Wilderness Act
			 (16 U.S.C. 1133(d)(6)), nothing in this Act provides an express or implied
			 claim or denial of the Federal Government with respect to any exemption from
			 water laws of the State.
				204.Land exchanges
			 and acquisitions and grazing preferences
				(a)Exchanges and
			 acquisitions
					(1)FindingsCongress
			 finds that—
						(A)the consolidation
			 of land ownership would facilitate sound and efficient management for public
			 and private land and serve important public objectives, including—
							(i)the
			 enhancement of public access, aesthetics, and recreational opportunities within
			 and adjacent to designated wilderness and wild and scenic river areas;
			 and
							(ii)the protection
			 and enhancement of wildlife habitat, including sensitive species;
							(B)time is of the
			 essence in completing appropriate land exchanges because further delays may
			 force landowners to construct roads in, develop, or sell private land
			 inholdings, and diminish the public values for which the private land is to be
			 acquired; and
						(C)it is in the
			 public interest to complete the land exchanges at the earliest practicable date
			 so that the land acquired by the United States can be preserved for protection
			 of wilderness character, wildlife habitat, and permanent public use and
			 enjoyment.
						(2)AuthorizationThe
			 Secretary may acquire, by purchase or other exchange, any land or interest
			 offered by an owner under paragraph (3), subject to the conditions described in
			 paragraph (4).
					(3)Offers to
			 convey
						(A)In
			 generalAn owner of land or an interest identified under the
			 document entitled Land Exchanges and Acquisitions and dated
			 September 1, 2006, may offer to convey the land or interest to the Secretary by
			 purchase or exchange if the owner has submitted to the Secretary, on or before
			 the date of enactment of this Act—
							(i)a
			 written notice of the intent to exchange or sell the land or interest;
							(ii)an
			 identification of each parcel of land and each interest to be exchanged or
			 sold;
							(iii)a
			 description of the value of each parcel of land and each interest as described
			 in that document; and
							(iv)in
			 the case of an exchange, a description of the Federal land sought for the
			 exchange.
							(B)Conveyance by
			 sale
							(i)In
			 generalSubject to the availability of funds, the Secretary shall
			 acquire any land or interests offered for purchase under subparagraph (A) as
			 soon as practicable after the date of enactment of this Act.
							(ii)Election to
			 receive cashIf an owner makes an election under subparagraph
			 (C)(iii)(II), the Secretary shall acquire by sale the land or interest of the
			 owner as soon as practicable after the date on which the Secretary receives a
			 notice of the election of the owner.
							(C)Conveyance by
			 direct exchange
							(i)In
			 generalOn the election of an owner that has submitted an
			 appropriate notice under subparagraph (A)(i), the Secretary may acquire land or
			 property interests identified as eligible for exchange in the document entitled
			 Land Exchanges and Acquisitions and dated September 1, 2006, in
			 exchange for Federal land that is—
								(I)of equal value to
			 the land or property interests, as determined by appraisals of the applicable
			 Federal land, with or without development rights;
								(II)located in the
			 County; and
								(III)described in
			 the document referred to in subparagraph (A).
								(ii)Action by
			 SecretaryNot later than 60 days after the date on which the
			 appraisals of applicable land are completed, the Secretary shall offer to enter
			 into an exchange under this subparagraph with each appropriate owner of land or
			 a property interest offered for exchange under subparagraph (A).
							(iii)Decisions by
			 ownersNot later than 60 days after the date on which the
			 appraisals of applicable land are completed, an owner of land or a property
			 interest subject to an exchange under this subparagraph may elect—
								(I)to waive any
			 applicable development right relating to the Federal land to be exchanged,
			 subject to the adjustment of the exchange to achieve like values;
								(II)to receive cash
			 in lieu of Federal land for all or any portion of the land or property interest
			 to be exchanged; or
								(III)to withdraw
			 from participation in any exchange program.
								(iv)Applicability
			 of other lawExcept as otherwise provided in this section, each
			 exchange of Federal land under this section shall be subject to laws (including
			 regulations) applicable to the conveyance and acquisition of land under the
			 jurisdiction of the Bureau of Land Management.
							(D)Facilitated
			 land exchanges
							(i)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall offer to enter into a facilitated land exchange
			 in accordance with subparagraph (A) and conducted through a land exchange
			 facilitator to be designated by the Board.
							(ii)Exchange
			 offer
								(I)In
			 generalNot later than 60 days after the date on which the
			 appraisals of applicable land are completed, the land exchange facilitator
			 shall submit to the Secretary an offer to exchange private land for Federal
			 land in the County.
								(II)RequirementAn
			 offer to exchange under subclause (I) shall demonstrate that the appraised
			 value of the private land is equal or approximately equal to the appraised
			 value, with or without development rights, of the Federal land offered for
			 exchange.
								(4)Conditions
						(A)TitleTitle
			 to any private land conveyed under this subsection shall—
							(i)be
			 acceptable to the Secretary; and
							(ii)conform with
			 title approval standards applicable to Federal land acquisitions.
							(B)Valid existing
			 rightsConveyances under this subsection shall be subject to
			 valid existing rights of record.
						(5)Effect of
			 subsectionNothing in this subsection—
						(A)creates any
			 compensable property right or title with respect to grazing preferences;
			 or
						(B)affects any
			 public access route on Federal land exchanged under this subsection.
						(b)Grazing
			 preferences
					(1)In
			 generalA holder of a valid grazing preference with respect to
			 all or a portion of any Federal land designated by this Act as a wilderness may
			 voluntarily offer to the Secretary for sale or donation all or any portion of
			 the grazing preference.
					(2)NoticeTo
			 offer a grazing preference for sale or donation under paragraph (1), the holder
			 of the grazing preference shall submit to the Secretary a written notice of the
			 intent of the holder, including—
						(A)a description of
			 the Federal land to which the grazing preference applies; and
						(B)the date on which
			 the holder will relinquish use of the grazing preference, which shall be not
			 later than 1 year after the date on which the notice is submitted.
						(3)ConsiderationThe
			 Secretary shall provide to a holder that offers a grazing preference for sale
			 under paragraph (1) consideration in accordance with the schedule of payments
			 described in the document described in subsection (a)(3)(A).
					(4)Cancellation
			 and retirement of livestock grazingBeginning on the date
			 identified under paragraph (2)(B)—
						(A)the applicable
			 grazing preference shall be canceled; and
						(B)the associated
			 livestock grazing shall be permanently retired.
						(5)FencingThe
			 Secretary shall install and maintain any fencing and other structures required
			 to prevent grazing use of any Federal land on which a grazing preference has
			 been voluntarily sold or donated under this subsection.
					205.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Bureau such sums as are necessary to carry
			 out this title.
			IIITransportation
			 and recreation management
			301.Transportation
			 plans
				(a)In
			 generalThe Bureau shall develop and implement transportation
			 plans for land managed by the Bureau outside of wilderness areas in the
			 County.
				(b)Consultation
			 and coordinationThe transportation plans and cooperative
			 agreements shall be developed in consultation and coordination with appropriate
			 Federal Government entities, tribal government entities, and State and local
			 government entities consistent with—
					(1)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
					(2)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(3)any other
			 applicable laws.
					(c)InclusionsThe
			 Bureau shall ensure that all areas of the County managed by the Bureau,
			 including areas that are remote and rarely used for motorized recreation, are
			 included and in transportation plans developed under subsection (a) to—
					(1)provide for
			 management of anticipated growth in recreational use of the land; and
					(2)develop a system
			 to provide a wide range of recreational opportunities and experiences for all
			 users.
					(d)LimitationTransportation
			 plans under subsection (a) shall not affect the status of any road adjacent to
			 any wilderness (as depicted on the applicable map).
				(e)System of
			 routes
					(1)In
			 generalEach transportation plan under subsection (a)
			 shall—
						(A)establish a
			 system of designated roads and trails;
						(B)include a
			 multiple use recreational trail system, that provides a wide range of
			 recreational opportunities and experiences for all users while protecting
			 natural and cultural resources;
						(C)limit the use of
			 motorized and mechanized vehicles to designated roads and trails;
						(D)address use of
			 snow vehicles on roads, trails, and areas designated for such use;
						(E)be based on
			 resource and route inventories;
						(F)include
			 designation of routes and route systems that are open or closed; and
						(G)include
			 provisions relating to, with respect to the applicable land—
							(i)trail
			 construction and reconstruction;
							(ii)road and trail
			 closure;
							(iii)seasonal
			 closures or restrictions;
							(iv)restoration of
			 disturbed areas;
							(v)monitoring;
							(vi)maintenance;
							(vii)maps;
							(viii)signs;
							(ix)education;
			 and
							(x)enforcement.
							(2)Temporary
			 limitation
						(A)In
			 generalExcept as provided in subparagraph (B), until the date on
			 which the Bureau completes transportation planning, all recreational motorized
			 and mechanized off-highway vehicle use shall be limited to roads and trails in
			 existence on the day before the date of enactment of this Act.
						(B)Exceptions
							(i)In
			 generalSubparagraph (A) shall not apply to areas specifically
			 identified as open, closed, or limited under the Owyhee resource management
			 plan.
							(ii)Hemmingway
			 Butte areaNotwithstanding subparagraph (A), the Bureau may take
			 into consideration maintaining the Hemmingway Butte area as open to
			 cross-country travel.
							(f)Schedule
					(1)Owyhee
			 frontNot later than 1 year after the date of enactment of this
			 Act, the Bureau shall complete a transportation plan for the Owyhee
			 Front.
					(2)Other Federal
			 lands in the countyNot later than 3 years after the date of
			 enactment of this Act, the Bureau shall complete a transportation plan for
			 Federal land in the County outside the Owyhee Front.
					302.AuthorityTransportation and travel management under
			 this title shall not affect the authority of the Bureau to manage or regulate
			 off-highway vehicle use under title 43, Code of Federal Regulations (as in
			 effect on September 25, 2005).
			303.Cooperative
			 agreements
				(a)In
			 generalAs soon as practicable, after the date of enactment of
			 this Act, the Bureau shall offer to enter into cooperative agreements with the
			 County—
					(1)to establish a
			 cooperative search and rescue program; and
					(2)to implement and
			 enforce the transportation plans described in this section.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Bureau such sums as are necessary—
					(1)to carry out
			 search and rescue operations in the County; and
					(2)to develop,
			 implement, and enforce off-highway motor vehicle transportation plans under
			 this section.
					304.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Bureau such sums as are necessary to
			 accelerate completion and implementation by the Bureau of the transportation
			 plan for the Owyhee Front and subsequent transportation plans for the remainder
			 of the County.
			IVCultural
			 resources
			401.FindingsCongress finds that—
				(1)the County is
			 rich in history and culture going back thousands of years;
				(2)the cultural and
			 historical resources important to the people and ancestors of the Tribes must
			 be protected against abuse and desecration, whether intentional or
			 unintentional;
				(3)there are
			 opportunities—
					(A)to increase
			 knowledge of cultural resources;
					(B)to monitor
			 influences from outside forces; and
					(C)to improve the
			 inspection and supervision of major cultural sites;
					(4)inventory and
			 monitoring programs that identify and document cultural sites and the condition
			 of those sites over time would—
					(A)assist in
			 ensuring the preservation of the sites; and
					(B)help to focus
			 resources—
						(i)to
			 ensure compliance with prohibitions against destruction and or removal of
			 cultural items; and
						(ii)to
			 prevent inadvertent negative impacts;
						(5)the Owyhee
			 Initiative Agreement will—
					(A)support a broad
			 range of measures to protect cultural sites and resources important to the
			 continuation of the traditions and beliefs of the Tribes; and
					(B)provide for the
			 implementation of the Plan; and
					(6)the
			 implementation of the Plan should—
					(A)be consistent
			 with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450
			 et seq.); and
					(B)recognize
			 that—
						(i)the
			 right of Indians to self-government results from the inherent sovereignty of
			 Indian tribes; and
						(ii)the United
			 States—
							(I)has a special and
			 unique legal and political relationship with federally recognized Indian
			 tribes; and
							(II)is obligated to
			 develop a government-to-government relationship with Indian tribes under the
			 Constitution, treaties, Federal law, and the course of dealings with Indian
			 tribes.
							402.ImplementationThe Tribes shall implement the Plan.
			403.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Tribes to carry out this title—
				(1)$900,000 for
			 fiscal year 2008; and
				(2)$900,000 for each
			 of fiscal years 2009 through 2012.
				
